Citation Nr: 0632936	
Decision Date: 10/24/06    Archive Date: 10/31/06	

DOCKET NO.  04-37 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from August 1962 to 
August 1965.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied service 
connection for an acquired psychiatric disorder, including 
PTSD.  In December 2004, the Board remanded the appeal to 
accommodate the veteran's request for a video conference 
hearing.  On remand, the veteran was provided a travel board 
hearing before the undersigned in Detroit in July 2005.  At 
that hearing, additional uncollected evidence was identified 
and discussed, so the case must again be REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC, 
for additional development.  


REMAND

At his hearing before the undersigned in Detroit in July 
2005, the veteran reported that he had been receiving routine 
treatment which might be relevant to his claim from a 
Dr. Dzuba (or Dziuba), and he said that he would provide an 
authorization and consent to release for all records of this 
physician after the hearing.  This release was eventually 
received from the veteran in December 2005.  The Board notes 
that the RO apparently attempted to obtain records from this 
doctor back in May 2003, and there was apparently no 
response.  Another attempt to obtain these records should be 
made.

Also at the hearing, the veteran reported that he had been 
hospitalized at the Harper Hospital in or about the Detroit 
area on some five occasions, most recently for 21 days in May 
2006.  The veteran also most recently presented an 
authorization for release of records for this facility (with 
no address), so an attempt to obtain these records should 
also be made.

The veteran also included a release for a Dr. Choon Rim for 
treatment received in 2004, and an attempt should be made to 
obtain these records as well.  There also appears to be a 
release for records of a Dr. Sul and a Dr. Beltran.  These 
treatment records should also be obtained.  

Also submitted with these release forms was a July 2005 
statement of a "readjustment counseling specialist" with the 
Vet Center on Cass Avenue in Detroit, Michigan.  This 
statement, though curiously referring to the veteran's combat 
experiences, which are nowhere documented in the file and not 
claimed by the veteran, has not been initially considered by 
the RO, and such consideration may be accorded on remand.  
All records of the veteran's treatment with the Vet Center on 
Cass Avenue in Detroit, Michigan should be collected on 
remand as well.

The veteran was provided adequate VCAA predecisional 
notification in March 2003.  The veteran has not been 
provided VCAA notice with respect to downstream issues in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  On 
remand, such notice should be sent to the veteran.  
Additionally, with respect to the evidence necessary to 
substantiate the veteran's claim, he should also be informed 
that there is at present (prior to the collection of the 
evidence to be collected above) no evidence of a valid 
diagnosis of PTSD on file.  The evidence necessary to 
substantiate a claim for service connection for PTSD would 
necessarily include a valid competent clinical diagnosis of 
PTSD.  Additionally, as the veteran is clearly not shown to 
have served in combat with the enemy, he must be informed 
that any stressors claimed as forming the basis of a valid 
diagnosis of PTSD would have to be independently, objectively 
corroborated.  He has provided three statements of stressors, 
only one of which he discussed in testimony before the 
undersigned at the travel board hearing.  The veteran should 
be requested to provide any objective evidence he may have to 
corroborate any claimed stressor in support of any valid 
diagnosis of PTSD.  Additionally, with respect to acquired 
psychiatric disorders other than PTSD, the Board notes that 
the veteran has, in VA outpatient treatment, been provided 
diagnoses of dysthymic disorder with marital problems, 
adjustment disorder with mix of anxiety and depression, 
depressive disorder not otherwise specified, and panic 
disorder.  At present there is a complete absence of any 
objective evidence that any of these acquired psychiatric 
disorders were incurred or aggravated in active military 
service, or are otherwise causally related to service.  The 
veteran should thus be informed that the evidence necessary 
to substantiate a claim for service connection for an 
acquired psychiatric disorder would include competent medical 
or other evidence which shows that any of these diagnoses 
were either incurred or aggravated in service, or are 
otherwise attributable to incidents or injuries incurred in 
service. 

For these reasons, the case is REMANDED to the RO for the 
following action:

1.  The RO should review the claims 
folder and take immediate action with any 
validly existing release forms to obtain 
all records of the veteran's treatment 
with Dr. Dzuba (Dziuba) commencing in 
1981, Dr. Rim in 2004, the Harper 
Hospital commencing in 1981, Dr. Sul 
commencing in 2005, all records of the 
veteran's treatment at the Vet Center on 
Cass Avenue in Detroit, and all up-to-
date records of the veteran's outpatient 
(or inpatient) treatment at the Detroit 
VA Medical Center after April 22, 2003 
(the date of the most recent records with 
that facility already on file).  Should 
any medical release forms on file be 
incomplete or inadequate for the task, 
the RO must direct the veteran to 
reaccomplish such releases so that they 
may be used in an attempt to obtain the 
necessary records identified.  Any 
additional records obtained should be 
added to the claims folder.  

2.  The veteran should be provided an 
additional VCAA notice with respect to 
downstream issues, and should be provided 
language consistent with that provided by 
the Board above (valid diagnosis of PTSD, 
objective verification of stressors for 
PTSD, causal connection between any 
acquired psychiatric disorder currently 
diagnosed to any incident, injury or 
disease of active military service ending 
in 1965).  

3.  If, and only if, the post-development 
evidence includes a valid diagnosis of 
PTSD and corroboration of a stressor 
which has been clinically related to a 
diagnosis of PTSD, and/or if there is any 
credible objective evidence relating the 
diagnosis of an acquired psychiatric 
disorder other than PTSD to some 
incident, injury or disease of active 
service, then the veteran should be 
referred for a VA psychiatric examination 
to include a review of the veteran's 
claims folder.  The purpose of the 
examination with claims folder review 
would be an attempt to resolve presently 
conflicting psychiatric diagnoses and 
impressions.  The report of examination, 
if ordered and completed, should be 
included in the claims folder.  

4.  After completing the above 
development, the RO should again address 
the veteran's claim.  If the decision is 
not to his and the representative's 
satisfaction, they must be provided with 
a supplemental statement of the case 
which includes a discussion of the 
development requested in this remand, and 
be provided an opportunity to respond 
thereto.  The claim should then be 
returned to the Board after compliance 
with appellate procedures.  The veteran 
need do nothing until further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

